DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0163365) in view of Takekida (US 2019/0287988).
Regarding claim 1: Yang discloses a semiconductor device comprising: 
a memory bank (Fig. 3 and paragraph [0026]); 
an X-decoder adjacent to the memory bank in a row direction; 
a Y-decoder adjacent to the memory bank in a column direction; 
X-lines (word lines) extending from the X-decoder across the memory bank in the row direction; 
Y-lines (bit lines) extending from the Y-decoder across the memory bank in the column direction (paragraph [0027], It is inherent that an X-decoder and a Y-decoder are in a memory bank to address a memory cell); and 
a plurality of connection lines, wherein: the memory bank includes: 
a plurality of cell mats (Fig. 4) arranged in a matrix of a plurality of rows and a plurality of columns, 
a plurality of sub word line drivers (Fig. 4) disposed between the plurality of cell mats in the plurality of rows, and 
a plurality of bit line sense amplifiers (Fig. 4) disposed between the plurality of cell mats in the plurality of columns, 
wherein the X-lines include word lines, 
the Y-lines include bit lines that traverse the cell mats and the bit line sense amplifiers in the column direction, and
Yang does not disclose that lines in the dummy line pair extend in the row direction and traverse the cell mats and the sub word line drivers disposed in a row and the plurality of connection lines includes an edge connection line that electrically connects the lines of the dummy line pair with each other in an edge area of the memory bank. However, Takekida discloses a dummy word line pair and the word lines extending in the row direction of the memory cell array MCA (a memory bank) and an edge connection line that connects the lines of the dummy line pair with each other to supply the same bias to the mummy word lines WLD0 and WLD1. It would have been obvious to one of ordinary skill in the art to modify Yang by connecting the lines of the dummy line pair with each other to supply the same bias voltage to the dummy word line pair in a memory operation.
Regarding claim 2: Takekida discloses the semiconductor device of claim 1, wherein the plurality of the connection lines includes an inner connection line (Fig. 3, line connects to the dummy word lines WLD0 and WLD1) that connects the lines of the dummy line pair with each other in the X-decoder (the word line driver WD2 is in the row decoder).
Regarding claim 3: Takekida discloses the semiconductor of claim 2, wherein the dummy line pair is electrically commonly connected to a common switch circuit (the word line driver WD2 must have a switch) in the X-decoder.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kwak (KR 20170003835).
Regarding claim 13: Yang discloses a semiconductor device comprising:
a first memory bank;
a first X-decoder adjacent to the first memory bank in a row direction;
first X-lines extending from the first X-decoder across the first memory bank in the row direction; and
wherein:
the first memory bank includes:
a plurality of first cell mats and a plurality of first sub word line drivers alternately arranged in the row direction, 
Yang does not disclose a first upper dummy line, a first lower dummy line, and first word lines disposed between the first upper dummy line and the first lower dummy line, and the first edge connection line electrically connecting the first upper dummy line to the first lower dummy line. However, Kwak discloses a first upper dummy line DWL2, a first lower dummy line DWL1 and first word lines WL2 to WL6 and a first edge connection line connecting the first upper dummy line to the lower dummy line (Fig. 9 and “For example, the upper dummy word line and the lower dummy word line are connected to each other” in the Description) to provide the same voltage to the dummy word line pair. It would have been obvious to one of ordinary skill in the art to modify Yang by using a first upper dummy line, a first lower dummy line and first word lines between the first upper dummy word line and the first lower dummy word line and a first edge connection line connecting the first upper dummy line to the lower dummy line to provide the same voltage to the dummy word line pair.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kwak as applied to claim 13 above, and further in view of Takekida.
	Claims 14 and 15 differ from Yang in view of Kwak in reciting a first inner connection line connecting the first upper dummy line to the first lower dummy line in the first X-decoder and the upper dummy line and the lower dummy line sharing a common switch circuit in the X-decoder. However, Takekida shows (Fig. 3) the use of a connection line connecting two dummy word lines to a word line driver circuit (a common switch circuit) in the X-decoder to provide the same voltage to the two dummy word lines. It would have been obvious to one of ordinary skill in the art to modify Yang and Kwak by using a connection line connecting two dummy word lines to a common switch circuit in the X-decoder to provide the same voltage to the two dummy word lines.    
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Kwak and Takekida.
The only difference between claim 18 and Yang is that Yang does not disclose an upper dummy line, a lower dummy line and a plurality of word lines disposed between the two dummy lines and a connection line connecting the upper dummy line to the lower dummy line in the X-decoder. However, Kwak discloses an upper dummy line, a lower dummy line and a plurality of word lines disposed between the two dummy lines and Takekida discloses a connection line connecting the upper dummy line to the lower dummy line in the X-decoder to provide the same voltage to the two dummy lines. It would have been obvious to one of ordinary skill in the art to use an upper dummy line, a lower dummy line and a plurality of word lines disposed between the two dummy lines and a connection line connecting the upper dummy line to the lower dummy line in the X-decoder to provide the same voltage to the two dummy lines in a memory operation.
Regarding claim 19: Takekida discloses the semiconductor device of claim 18, wherein the connection line further includes an edge connection line electrically connecting the upper dummy line to the lower dummy line in an edge area of the memory bank (Fig. 3).
Regarding claim 20: Takekida discloses the semiconductor device of claim 18, wherein the upper dummy line and the lower dummy line are commonly electrically connected to a common switch circuit (Fig. 3, WD2) in the X-decoder. 

Allowable Subject Matter
Claims 4-12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the X-lines
include a plurality of dummy line pairs, and each of the plurality of dummy line pairs includes lines that extend in the row direction across a corresponding row of cell mats, and the inner connection line electrically connects at least two pairs of the plurality of dummy line pairs in the X-decoder.” in combination with the other limitations thereof as is recited in the claim. Claim 5 depends on claim 4.
Regarding claim 6: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the X-lines  include a plurality of dummy line pairs and each of the plurality of dummy line pairs includes lines that extend in the row direction across a corresponding row of cell mats, and the edge connection line electrically connects at least two pairs of the plurality of dummy line pairs in the edge area of the memory bank.” in combination with the other limitations thereof as is recited in the claim. Claim 7 depends on claim 6.
Regarding claim 8: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the X-lines include a plurality of dummy line pairs, and each of the plurality of dummy line pairs includes lines that extend in the row direction across a corresponding row of cell mats, and each of the plurality of dummy line pairs includes an upper dummy line and a lower dummy line.” in combination with the other limitations thereof as is recited in the claim. Claims 9-12 depend on claim 8.
Regarding claim 16: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “second memory bank; a second X-decoder adjacent to the second memory bank in the row direction; second X-lines extending from the second X-decoder across the second memory bank in the row direction; a second edge connection line disposed in an edge area of the second memory bank; and an inter-bank connection line, wherein: the second memory bank includes a plurality of second cell mats and a plurality of second sub word line drivers alternately arranged in the row direction, the second X-lines that extend across a row of a plurality of first cell mats and a plurality of first sub word line drivers alternately arranged include a second upper dummy line, a second lower dummy line, and second word lines disposed between the second upper dummy line and the second lower dummy line, the second edge connection line electrically connects the second upper dummy line to the second lower dummy line, and the inter-bank connection line electrically connects the first edge connection line to the second edge connection line.” in combination with the other limitations thereof as is recited in the claim. Claim 17 depends on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827